Citation Nr: 0533152	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  01-07 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Whether the veteran is entitled to compensation under 38 
U.S.C.A. § 1151 for ataxia with peripheral neuropathy, due to 
VA chemotherapy treatment received between October 1998 and 
February 1999.

(The issue of whether new and material evidence has been 
received to reopen a claim of service connection for 
anaplastic lymphoma, including as secondary to herbicide 
exposure is addressed in a separate decision because of 
different representation.)  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to May 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 RO decision which denied 
compensation under 38 U.S.C.A. § 1151 for ataxia with 
peripheral neuropathy, due to VA chemotherapy treatment 
received between October 1998 and February 1999.  The veteran 
filed a notice of disagreement with this decision in 
September 2004.  In May 2005, the RO issued a statement of 
the case, and later that same month, the veteran perfected 
his appeal.

The Board notes that the veteran's claim in this matter, 
filed in September 2003, was initially treated by the RO as a 
direct claim for service connection, and not entitlement to 
compensation under 38 U.S.C.A. § 1151.  This course of action 
was in error.  Specifically, a review of the veteran's 
original claim for service connection clearly stated that his 
peripheral neuropathy began in July 2003 and "was caused by 
the chemotherapy."  See also VA Form 21-4138, received in 
May 2004.  The veteran has not claimed that this condition is 
related to is active duty military service.  Accordingly, the 
Board shall review only the issue on appeal, which the RO 
adjudicated in September 2004.




FINDING OF FACT

The ataxia with peripheral neuropathy that developed 
subsequent to the chemotherapy treatment received between 
October 1998 and February 1999, was not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, and was not the result of an event not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to 38 
U.S.C.A. § 1151 for ataxia with peripheral neuropathy that 
developed subsequent to VA chemotherapy treatment received 
between October 1998 and February 1999, are not met. 38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 (prior 
to, and as of, September 2, 2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on the claim.  

The veteran filed the pending claim for compensation under 
38 U.S.C.A. § 1151 on or after October 1, 1997 (specifically 
in September 2003).  Accordingly, the applicable law under 
38 U.S.C.A. § 1151 requires evidence of VA negligence or 
fault, or an event not reasonably foreseeable.  

In pertinent part, 38 U.S.C.A. § 1151 reads as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability were service 
connected.  For purposes of this section, 
a disability or death is a qualifying 
additional disability or qualifying death 
if the disability or death was not the 
result of the veteran's willful 
misconduct and- 

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable; 
or

(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the Secretary (including by a service-
provider used by the Secretary for such 
purpose under section 3115 of this title) 
as part of an approved rehabilitation 
program under chapter 31 of this title.

38 U.S.C.A. § 1151 (West 2002); see also 38 C.F.R. § 3.358 
(2004).

The critical inquiry, then, is whether additional disability 
resulted from VA medical treatment.  Here, the Board notes 
that the question of whether VA provided negligent treatment 
of the veteran requires competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran 
has provided various lay statements in support of his claim.  
As the record does not reflect that the appellant possesses a 
recognized degree of medical knowledge, his own opinions on 
medical diagnoses or causation are not competent.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Simply stated, the veteran does not 
have the medical expertise to diagnosis the etiology of a 
disability.  

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b)(2005).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1)(2005).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.   38 C.F.R. § 3.361(c)(2) (2005).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2005).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2005).

At the May 2005 Travel Board hearing, the veteran testified 
that he was seeking 38 U.S.C.A. § 1151 compensation for 
ataxia with peripheral neuropathy due to VA chemotherapy 
treatment received between October 1998 and February 1999.  
Specifically, he alleged that he was not fully informed of 
the potential side effects from this course of treatment, and 
that the treatment itself may have been excessive.

VA medical records reflect that in October 1998, the veteran 
underwent a biopsy which was diagnostic for anaplastic large 
cell lymphoma.  He subsequently underwent a staging workup, 
and was scheduled for his first chemotherapy treatment.  A 
hospitalization report, dated October 16, 1998, noted that 
the veteran "was agreeable to this plan."  A treatment 
report, dated October 21, 1998, noted that oral and written 
information was given to the veteran and his spouse regarding 
the side effects of chemotherapy treatment.  The report also 
specifically noted that antimitotic dosing was reviewed with 
the veteran and his spouse, and that they verbalized 
understanding of this procedure.  Finally, the report noted 
that a consent form to this treatment was then reviewed and 
signed.  Thereafter, the veteran began his chemotherapy 
treatments, which continued through six cycles, lasting into 
February 1999.  

Treatment records during his period of chemotherapy treatment 
noted diagnoses of stage III, anaplastic large cell lymphoma.  
The records also indicated that the treatment had gone well, 
and that the veteran had good to excellent response.  

A VA general physical examination, performed in August 1999, 
noted the veteran's history of treatment for anaplastic 
large-cell lymphoma, Stage III.  Physical examination of the 
skin revealed no lesions at that time, and no significant 
scarring.  The report concluded with a diagnoses of 
anaplastic large-cell lymphoma, Stage III, with multiple 
cutaneous manifestations, status post treatment by 
chemotherapy six times, disappearance of all lesions, and no 
recurrence at that time.  

A treatment report, dated in September 2000, noted the 
veteran's complaints of severe back pain, which limited his 
ability to ambulate.  A VA treatment report, dated in July 
2003, noted the veteran's complaints of low back pain for the 
past several years, which has worsened in the last five.  He 
also reported numbness in the posterior portion of his legs 
down to his feet, bilaterally, for the last year or two.  The 
report concluded with diagnoses of: lumbar facet hypertrophy 
and lumbar degenerative disc disease, mild, without 
radiculopathy; gross deconditioning with chronic obstructive 
pulmonary disease; smoking disorder; and peripheral 
neuropathy, question contribution from chemotherapy.  

In March 2004, a VA examination for peripheral nerves was 
conducted.  The VA examiner noted that he had reviewed the 
veteran's claims folder, and performed a physical examination 
on the veteran.  The VA examiner noted that the veteran had 
received Cytoxan, Adriamycin and Vincristine pursuant to the 
treatment for his anaplastic lymphoma.  The VA examiner noted 
that he researched whether these could be a source of post-
treatment neuropathy.  He found no references implicating 
Cytoxan or Adriamycin, but did find references implicating 
Vincristine.  In that description, absence of ankle and 
ataxia, conditions found in the veteran, were listed.  He 
concluded that there were at least two separate conditions 
with overlapping symptoms and high grade, major disability.  
He reported that the veteran has ataxia and tends to fall, 
and that his gait is grossly abnormal.  He also has an 
absence of position sense in both lower extremities below the 
knees, and absence of vibratory sensation in and around the 
ankles of either leg, plus an absence of pain sensation below 
the knees in both legs.  

The report concluded with an impressions of: (1) degenerative 
disk disease and degenerative facet joint disease with 
ligamentum flavum hypertrophy at multiple levels and 
foraminal encroachment at multiple levels with symptoms 
primarily low back and right lower extremity, not considered 
on this examination to be related to the veteran's  
chemotherapy for anaplastic lymphoma; (2) abnormalities in 
straight leg raising, cross leg maneuvers and trunk mobility 
that go with lumbar disk and joint abnormalities, not with 
suspected peripheral neuropathy due to chemotherapy; and (3) 
ataxia, loss of ankle jerk and widespread diffuse abnormal 
sensations which are not explainable solely on the basis of 
the veteran's degenerative disk disease and degenerative 
joint disease, and which could follow Vincristine treatment, 
which was carried out in 1998.  

In August 2004, a second VA examination for peripheral nerves 
was conducted by the same VA physician.  Physical examination 
at that time found no active reflexes in the arms or legs.  
The report noted that the veteran had been issued a walker 
and a wheelchair.  The VA examiner noted that it is not his 
assessment now, or during the prior examination in March 
2004, that there was any negligence involved in the VA's 
treatment of the veteran.  The VA examiner stated that "[n]o 
where in the records was there any evidence of deviation from 
standards of care related to the chemotherapy" received by 
the veteran.  He reported that Vincristine was used, and that 
it is "potentially capable of causing peripheral nerve 
damage."  The report concluded with an impression of status 
post chemotherapy for treatment of lymphoma which appears to 
be in remission.  

Under these circumstances, the Board accepts that the 
competent medical evidence of record supports the veteran's 
contention that he has additional disability, i.e., ataxia 
with peripheral neuropathy, as a result of the VA 
chemotherapy treatment received in October 1998 through 
February 1999.  However, the competent medical evidence of 
record preponderates against finding either of the other two 
criteria, one of which must be met in order to award 
compensation.  That is, the preponderance of the medical 
evidence is that the ataxia with peripheral neuropathy was 
not proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
in the veteran's medical care.  The competent medical 
evidence is also to the effect that such a result was 
reasonably foreseeable.  

Based on these factors, the Board finds that the criteria for 
compensation under 38 U.S.C.A. § 1151 have not been met.  As 
the preponderance of the evidence is against the veteran's 
claim for compensation for ataxia with peripheral neuropathy, 
under 38 U.S.C.A. § 1151, the benefit of the doubt doctrine 
is inapplicable, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

VA has certain notice and assistance obligations when a claim 
for benefits is received as set out in 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's June 2004 letter, the September 2004 decision, and 
the May 2005 statement of the case (SOC), advised the veteran 
what information and evidence was needed to substantiate his 
claim herein and what information and evidence had to be 
submitted by him, namely, any additional evidence and 
argument concerning his claim and enough information for the 
RO to request records from the sources identified by the 
veteran.  The documents also advised him what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  Moreover, through these notices and RO 
actions, along with his Board's hearing in this matter, the 
veteran was effectively asked to submit any of the necessary 
evidence to substantiate his claim, that was in his 
possession.  Furthermore, the June 2004 letter to the veteran 
specifically requested any other evidence or information that 
the veteran believed would support his claim, including 
evidence which shows that the disability was caused by 
hospital care, medical or surgical treatment or examination; 
and evidence of negligent, error in judgment, or other 
instance of fault, or that the treatment produced an event 
that was not reasonably foreseeable.  Thus, the Board finds 
that the content requirements of the notice VA is to provide 
have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior to the initial adjudication, the appellant 
has not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
provided with a VA examination for the express purpose of 
obtaining a medical opinion regarding his claim.  Thus, the 
Board considers the VA's duty to assist is satisfied.   

In the circumstances of this case, additional efforts to 
assist or notify him would serve no useful purpose.  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case as it pertains to the claim herein 
adjudicated.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of the claim.  


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for ataxia with peripheral neuropathy, due to VA chemotherapy 
treatment received between October 1998 and February 1999, is 
denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


